DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24-37 and 41-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 24, the prior art of record fails to teach or suggest an illuminated indicator panel comprised of, in part, one or more lenses each having a unitary structure defined by a primary lens section and a secondary lens section with a common anterior surface, and respective posterior surfaces spaced apart from each other, the posterior surface of the primary lens section facing a respective one of the electroluminescent semiconductor devices, the lenses being mounted to interface with the printed circuit board; and a panel cover with one or more indicia thereon overlapping each of the one or more lenses with the panel cover mounted thereto. Claims 25-37 are allowed due to their dependency upon claim 24. 
Regarding claim 41, the prior art of record fails to teach or suggest an illuminated indicator panel comprised of, in part, one or more lenses each having a unitary structure defined by a primary lens section and a secondary lens section with a common anterior surface, and respective posterior surfaces spaced apart from each other, the posterior surface of the primary lens section facing a respective one of the electroluminescent semiconductor devices, the lenses being mounted to interface with the printed circuit board, one or more indicia being provided on the one or more lenses. Claims 42-43 are allowed due to their dependency upon claim 41. 
Regarding claim 44, the prior art of record fails to teach or suggest an illuminated indicator panel comprised of, in part, one or more lenses each having a unitary structure defined by a primary lens section and a secondary lens section with a common anterior surface, and respective posterior surfaces spaced apart from each other, the posterior surface of the primary lens section facing a respective one of the electroluminescent semiconductor devices, the lenses being mounted to interface with the printed circuit board; a panel cover; an intermediate overlay between the panel cover and the one or more . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875